DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 2/21/2021 has been fully considered. Claims 1-5 are withdrawn, claims 7-8 are cancelled and claims 1-6 and 9-11 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jindo et al (US 2015/0077895) in view of Yoshikawa (US 2012/0211165) in further view of Fujii (US 2003/0047589).

Regarding claims 6 and 11, Jindo discloses a member for a semiconductor manufacturing apparatus (Fig. 2 #10; paragraph [0047]) comprising an alumina 
The alumina electrostatic chuck for adsorbing a silicon wafer reads on the claimed electrostatic chuck having a wafer mounting face and being made of ceramic. The first substrate of the cooling board reads on the claimed supporting substrate not having a refrigerant path. The cooling plate-chuck bonding layer disposed between a face of the alumina electrostatic chuck opposite to the face on which a silicon wafer is mounted and a surface of the first substrate and in direct contact with both a face of the alumina electrostatic chuck opposite to the face on which a silicon wafer is mounted and a surface of the first substrate reads on the claimed single metal bonding layer disposed so as to bond a face of the electrostatic chuck opposite to the wafer mounting face to 
The dense composite material comprising a difference in average linear thermal expansion coefficient between the dense composite material and alumina 0.5 ppm/K or less at a temperature in the range of 40 °C to 570 °C overlaps the claimed range for the composite material having a difference in linear thermal expansion coefficient at 40 to 570 °C from the ceramic of 0.2 x 10-6/K or less in absolute value.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a member formed of a dense composite material rarely separating when repeatedly used between low temperatures and high temperatures (paragraph [0070] of Jindo). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


    PNG
    media_image1.png
    365
    516
    media_image1.png
    Greyscale


Jindo does not appear to explicitly disclose the article comprising the supporting substrate having a concave face with the center being lower than the circumference, the electrostatic chuck being deformed to the shape of the concave face and the depth of the concave face being 40 to 60 µm and the metal bonding layer having a thickness of about 100 µm and having a uniform thickness.

However, Yoshikawa discloses a sample table comprising a supporting substrate comprising a recess having a circular arc shape (Fig. 2; paragraphs [0053] and [0061]) and an adsorption plate formed of a ceramic material comprising a recess having a circular arc shape (Fig. 2; paragraphs [0051], [0053] and [0061]), wherein the depth is 20 to 25 µm with the value of the depth being an example and being set according to dimensions and thicknesses of the semiconductor wafer and the adsorption plate (paragraph [0053]).
The recess of the supporting substrate having a circular arc shape reads on the claimed concave face with the center being lower than the circumference as claimed in 
Yoshikawa does not appear to disclose the sample table comprising the depth at the lowest point of the concave face being 40 to 60 µm.
However, it would have been obvious to one of ordinary skill in the art to choose the depth at the lowest point of the concave face, including 40 to 60 µm, as one would do so in order to provide the desired dimensions and thickness for the semiconductor wafer and the adsorption plate (paragraph [0053] of Yoshikawa).


    PNG
    media_image2.png
    793
    403
    media_image2.png
    Greyscale


Fujii discloses a joined article comprising a supporting member (Fig. 2a #10; paragraph [0024]), a metal member (Fig. 1 #12; paragraph [0024]), a metal adhesive between the supporting member and the metal member (Fig. 2a #2; paragraph [0033]), 
The thickness for the metal adhesive overlaps the claimed amount in claim 6 and as seen in Fig. 2a has a uniform thickness.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to improve the air-tightness at the joining interface and reduce the difficulty of controlling the tolerance of the thickness (paragraph [0035] of Fujii). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Jindo, Yoshikawa and Fujii are analogous art because they are from the same field of members for a semiconductor manufacturing apparatus. Jindo is drawn to a member for a semiconductor manufacturing apparatus (see paragraph [0002] of Jindo). Yoshikawa is drawn to a sample table for holding a semiconductor wafer (see Abstract of Yoshikawa). Fujii is drawn to a joined article for a semiconductor wafer (see Abstract of Fujii).

It would have been obvious to one of ordinary skill in the art having the teachings of Jindo and Yoshikawa before him or her, to modify the component of Jindo to include the circular arc shape for the recess of Yoshikawa for the dense composite material and 

It would have been obvious to one of ordinary skill in the art having the teachings of Jindo and Fujii before him or her, to modify the component of Jindo to include the uniform thickness of the metal adhesive of Fujii for the metal junction of Jindo because having the required metal adhesive of the required thickness provides improved air-tightness at the joining interface and reduced difficulty of controlling the tolerance of the thickness (paragraph [0035] of Fujii).

Regarding claim 9, Jindo discloses the member comprising alumina electrostatic chuck comprising alumina (Fig. 2 #20; paragraph [0047]), the dense composite material comprising 37 to 60 mass% silicon carbide, 31 to 40 mass% titanium silicide, 5 to 25 mass% titanium silicon carbide and 1 to 4 mass% of titanium carbide (paragraph [0068]); and the cooling plate-chuck bonding layer comprising a metal bonding material of Al-Si-Mg or Al-Mg (Fig. 2 #40; paragraph [0050]).
	The metal bonding material of Al-Si-Mg or Al-Mg reads on the claimed Al-Si-Mg material or Al-Mg material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jindo et al (US 2015/0077895) in view of Yoshikawa (US 2012/0211165) in further view of Fujii (US 2003/0047589) in further view of Jindo et al (US 2014/0272378).

Regarding claim 10, Jindo ‘895 discloses the member comprising an electrostatic chuck having a thickness of 5 mm (paragraph [0076]).

Jindo ‘895 does not appear to explicitly disclose the member comprising a thickness of the supporting substrate being 7 mm or more and 15 mm or less.

However, Jindo ‘895 discloses a component for a semiconductor production equipment (paragraph [0002]) and wherein the component comprises a dense composite material having a thickness of 8 mm (paragraph [0057]).
The dense composite material reads on the claimed supporting substrate.

Jindo ‘895, Yoshikawa, Fujii and Jindo ‘378 are analogous art because they are from the same field of members for a semiconductor manufacturing apparatus. Jindo ‘895 is drawn to a member for a semiconductor manufacturing apparatus (see paragraph [0002] of Jindo ‘895). Yoshikawa is drawn to a sample table for holding a semiconductor wafer (see Abstract of Yoshikawa). Fujii is drawn to a joined article for a semiconductor wafer (see Abstract of Fujii). Jindo ‘378 is drawn to a dense composite material and a component for semiconductor production equipment (see paragraph [0002] of Jindo ‘378).

It would have been obvious to one of ordinary skill in the art having the teachings of Jindo ‘895, Yoshikawa, Fujii and Jindo ‘398 before him or her, to modify the .

Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicants argue that Jindo’ 378, Yoshikawa and Fujii do not disclose the supporting substrate not having a refrigerant path.

The Examiner agrees and notes that the rejection of Jindo’ 378, Yoshikawa and Fujii does not disclose the supporting substrate not having a refrigerant path and therefore this rejection has been withdrawn
However, a new ground of rejection is being made under Jindo ‘895, Yoshikawa and Fujii ‘589 for independent claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785